Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed, et al., US 2008/0046149 A1, in view of Mays, US 2010/0194593 A1.
As per Claim 1, Breed teaches a system comprising: 
a radar unit coupled to a vehicle (¶¶ 380, 399), wherein the vehicle is towing a trailer (¶ 487), and wherein the radar unit has a field of view that includes a wheel of the trailer (¶¶ 470, 500); and 
a computing device configured to: 
cause the radar unit to transmit radar signals toward the wheel (¶ 380; e.g., to monitor acceleration); and
receive radar reflections corresponding radar signals that reflected off the wheel (¶¶ 360-364). 
Breed does not expressly teach: based on the radar reflections, determining a rotational speed of the wheel.  Mays teaches, based on the radar reflections, determining a rotational speed of the wheel (¶¶ 15, 24-25; as radar may be used to measure wheel speed).  At the time of the invention, a person of skill in the art would have thought it obvious to use the radar sensing system of Breed to measure wheel speed as Mays teaches, in order to alert a driver more quickly of safety concerns as the vehicle moves through traffic. 
As per Claim 2, Breed that the computing device is further configured to: 
cause the radar unit to transmit radar signals as pulses toward the wheel (¶¶ 332-334); and 
identify a particular frequency from a frequency spectrum corresponding to the radar reflections (¶¶ 338-340). 
Breed does not expressly teach: based on the particular frequency and a radius of the wheel, determining the rotational speed of the wheel.   Mays teaches, based on the particular frequency and a radius of the wheel, determining the rotational speed of the wheel (¶¶ 24-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Breed teaches that the particular frequency corresponds to a highest frequency in the frequency spectrum (¶ 429).
As per Claim 4, Breed teaches that the particular frequency corresponds to a lowest frequency in the frequency spectrum (¶ 429; “lower frequencies”).
As per Claim 5, Breed teaches that the computing device is further configured to: identify a largest observed frequency in the radar reflections (¶¶ 429, 470).  Breed does not expressly teach determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel.  Mays teaches determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel (¶¶ 24-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 6, Breed teaches that the computing device is further configured to: cause the vehicle to gradually stop based on the rotational speed of the wheel of the trailer (¶ 478).
As per Claim 7, Breed that the computing device is further configured to: cause a second radar unit to transmit radar signals toward a second wheel of the trailer; receive radar reflections corresponding to radar signals that reflected off the second wheel (¶ 436; through “radar-based sensors”).  
Breed does not expressly teach: based on the radar reflections corresponding to the radar signals that reflected off the second wheel, determining a rotational speed of the second wheel.  Mays teaches: based on the radar reflections corresponding to the radar signals that reflected off the second wheel, determining a rotational speed of the second wheel (¶¶ 15, 24-25; as radar may be used to measure wheel speed).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 8, Breed teaches that the computing device is further configured to: 
perform a comparison between the rotational speed of the wheel and the rotational speed of the second wheel (¶ 192); and 
based on the comparison, provide instructions to a control system of the vehicle (¶¶ 200-203).
As per Claim 9, Breed teaches that the computing device is further configured to: 
determine that a difference between the rotational speed of the wheel and the rotational speed of the second wheel exceeds a threshold (¶ 192); and 
provide instructions to the control system of the vehicle to gradually cause the vehicle to slowdown and stop (¶ 478).
As per Claim 10, Breed teaches that the threshold depends on a steering angle and a speed of the vehicle (¶ 286).
As per Claim 11, Breed teaches that the computing device is further configured to: control the vehicle based on the rotational speed of the wheel (¶ 159; “rotational frequency”).
As per Claim 12, Breed teaches a method comprising: 
causing, by a computing device coupled to a vehicle, a radar unit (¶¶ 380-381, 399) to transmit radar signals toward a wheel of a trailer, wherein the trailer is coupled to the vehicle (¶ 487), and wherein the radar unit has a field of view that includes the wheel (¶¶ 470, 500); and 
receiving radar reflections corresponding to radar signals that reflected off the wheel (¶¶ 360-364). 
Breed does not expressly teach, based on the radar reflections, determining a rotational speed of the wheel.  Mays teaches, based on the radar reflections, determining a rotational speed of the wheel (¶¶ 15, 24-25; as radar may be used to measure wheel speed).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 13, Breed teaches that causing the radar unit to transmit radar signals toward the wheel of the trailer comprises: causing the radar unit to transmit pulses toward the wheel (¶¶ 332-334).
As per Claim 14, Breed teaches: 
receiving radar reflections corresponding to pulses that reflected off the wheel (¶¶ 332-334); 
determining a frequency spectrum based on the radar reflections (¶¶ 338-340); and 
identifying a particular frequency based on the frequency spectrum (¶¶ 338-340).  
Breed does not expressly teach: determining the rotational speed of the wheel based on the particular frequency and a radius of the wheel.  Mays teaches: determining the rotational speed of the wheel based on the particular frequency and a radius of the wheel (¶¶ 24-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Breed teaches that identifying the particular frequency based on the frequency spectrum comprises: identifying a highest frequency in the frequency spectrum (¶ 429).
As per Claim 16, Breed teaches that identifying the particular frequency based on the frequency spectrum comprises: identifying a lowest frequency in the frequency spectrum (¶ 429; “lower frequencies”).
As per Claim 17, Breed teaches determining a largest observed frequency based on the radar reflections (¶¶ 429, 470).  
Breed does not expressly teach that determining the rotational speed of the wheel comprises: determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel.  Mays teaches that determining the rotational speed of the wheel comprises: determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel (¶¶ 24-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 18, Breed teaches controlling the vehicle based on the rotational speed of the wheel (¶ 159; “rotational frequency”).
As per Claim 19, Breed teaches a non-transitory computer-readable medium configured to store instructions (¶¶ 259-260), that when executed by a computing system, causes the computing system to perform operations comprising: 
causing a radar unit (¶¶ 380-381, 399) to transmit radar signals toward a wheel of a trailer, wherein the trailer is coupled to a vehicle (¶ 487), and wherein the radar unit has a field of view that includes the wheel (¶¶ 470, 500); and
receiving radar reflections corresponding to radar signals that reflected off the wheel (¶¶ 360-364).  
Breed does not expressly teach, based on the radar reflections, determining a rotational speed of the wheel.  Mays teaches, based on the radar reflections, determining a rotational speed of the wheel (¶¶ 15, 24-25; as radar may be used to measure wheel speed).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 20, Breed teaches: determining a largest observed frequency based on the radar reflections (¶¶ 429, 470).  Breed does not expressly teach that determining the rotational speed of the wheel comprises: determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel.  Mays teaches that determining the rotational speed of the wheel comprises: determining the rotational speed of the wheel based on the largest observed frequency and a radius of the wheel (¶¶ 24-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661